731 A.2d 883 (1999)
354 Md. 412
David D. DENNIS
v.
Robert S. FOLKENBERG, et al.
No. 31, Sept. Term, 1999.
Court of Appeals of Maryland.
May 14, 1999.
Reconsideration Denied June 25, 1999.
*884 Richard L. Swick (Swick & Shapiro), Washington, D.C., for petitioner.
Kevin T. Baine (Williams & Connolly); Joel Savits and Debbie Whelihan (Jordon, Coyne & Savits), Washington, D.C., for respondents.
Submitted to BELL, C.J., and ELDRIDGE, RODOWSKY, RAKER, WILNER and CATHELL, JJ.

ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari in the above entitled case, it is this 14th day of May, 1999,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to the Court of Special Appeals with directions to dismiss the appeal. See Samuels v. Tschechtelin, 353 Md. 508, 727 A.2d 929 (1999); Shoemaker v. Smith, 353 Md. 143, 725 A.2d 549 (1999); Bunting v. State, 312 Md. 472, 540 A.2d 805 (1988). Costs in this Court and in the Court of Special Appeals to be divided equally between the parties.